Mr. President;
Ladies and gentlemen Heads of State and delegations;
Mr. Secretary-General of the United Nations;
Ladies and Gentlemen,
The Field Marshal of Chad, Mr. Idriss Deby Into, President of the Republic, Head of State, who would have liked to address this august Assembly personally but was unable to do so, has instructed me to deliver the following message to you.
“I would like first of all to congratulate the President of the General Assembly at its seventy-fifth session, His Excellency Ambassador Volkan Bozkir, whose election comes during this particularly difficult time of the COVID-19 pandemic, and assure him of my country’s full support in carrying out his mandate.
“At the same time, I would like to express my sincere thanks to His Excellency Mr. Tijjani Muhammad-Bande, the outgoing President, who was able to carry out his mission successfully despite the unexpected outbreak of the pandemic, which must have impacted on his work agenda.
“Allow me to pay a glowing tribute to His Excellency Mr. Antonio Guterres, Secretary-General of the United Nations, for his wise leadership and management of the crisis throughout this challenging period.
“I would like to take this opportunity to congratulate the Director- General of the World Health Organization, His Excellency Mr. Tedros Adhanom Ghebreyesus, and all his collaborators, for the remarkable work they are doing to fight this pandemic on a daily basis. The lessons learned from this pandemic provide us with an opportunity to rethink our health systems. Therefore, the WHO must adapt in terms of how to prevent and combat the occurrence of such pandemics in the future.
“I would like to acknowledge the leadership of His Excellency Mr. Matamela Cyril Ramaphosa, President of the Republic of South Africa and the Chairperson of the African Union, as well as the African Union Commission. They have been able to put a continental strategy in place to respond to the pandemic by taking timely measures aimed at pooling medical supplies for Member States, safeguarding the African economy and researching the vaccine against COVID-19, inter alia.
“Excellencies;
“Ladies and Gentlemen,
“The revised format of this year’s general debate is a perfect illustration, if any were needed, of the scale of the upheaval in the world caused by the COVID-19 pandemic, which unfortunately continues to rage. This invisible and relentless enemy has not only caused enormous human damage, but has also had a profound impact on all aspects of economic and social life, putting our national and global response capacities to the test.
“The highly relevant theme of this session, ‘The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action’, fully underlines the importance that we must all attach to international cooperation and multilateralism as an irreplaceable means to address major common challenges such as pandemics, climate change, terrorism, poverty and inequality, to name but a few.
“The COVID-19 crisis has laid bare our common weaknesses and, at the same time, demonstrated the need for enhanced collective efforts to better understand and overcome global challenges for the benefit of each and every one of us. This is an opportunity for this great family of nations, at this celebration of the seventy-fifth anniversary of our Organization and in the current particular context, to reaffirm the central place of the United Nations and the primordial role of multilateralism in international relations.
“It is also the occasion to underline the absolute urgency of strengthening multilateralism through the reform of global governance, which has been severely tested during this period, with a view to adapting it to today’s world in order to better face up to and resolve current and future challenges.
“Chad emphasizes the imperative need for increased international cooperation through meaningful solidarity with the most vulnerable countries, the least-developed countries, landlocked developing countries and small island developing States so that the promises of the Charter of the United Nations are fully realized and that the ultimate goal of the 2030 Agenda for Sustainable Development to leave no one behind becomes a reality — not just another broken promise.
“Excellencies;
“Ladies and Gentlemen,
“The whole world is currently experiencing the devastation of the COVID-19 pandemic, but the ability to deal with it varies by country. Developing countries, particularly African ones, owing to their multiple structural weaknesses, are more exposed to the adverse consequences of the scourge.
“As a landlocked Sahelian country, which is already confronting a number of crises, Chad is suffering full-on the many repercussions of the pandemic at the various levels of national life. Attending to the country’s national priorities has been upended, and the State’s limited resources have had to be redirected to deal first and foremost with health, humanitarian and socioeconomic emergencies.
“As in other countries in the same situation, the socioeconomic situation in Chad is of concern. Growth for the current year has been revised to be negative; the budget deficit has increased; several hundred thousand workers have become officially unemployed; household life has been significantly affected; and the macroeconomic data for 2021 are not looking good. The Government’s ability to implement the development activities emanating from the national development plan of Chad for the period from 2017 to 2021, as the main lever for implementing international agendas, in particular the first 10-year implementation plan of Agenda 2063 of the African Union and the United Nations 2030 Agenda for Sustainable Development, has been eroded.
“Chad’s national development plan, which was firmly supported by donors at the round table held in Paris in 2017, has not seen the expected results owing to the low level of anticipated resources. Therefore, in order to support the Government in its efforts to promote sustainable development, honouring the pledges to finance that effort is crucial for Chad, which is currently preparing its second national development plan.
“Excellencies,
“Ladies and Gentlemen,
It is worth recalling that, last year, at the General Assembly during its seventy-fourth session, we assessed the progress made and the enormous gaps that remained relative to fulfilling the commitments we made within the framework of the 2030 Agenda in terms of ending extreme poverty, ensuring access to quality education, combating climate change, reducing inequalities and ensuring inclusion.
“In particular, in Africa the gap in financing sustainable development is enormous. The promises made in the 2030 Agenda for Sustainable Development and the Addis Ababa Action Agenda have not been fulfilled.
“This is the moment to underscore that, without robust action taken by all stakeholders, it is highly likely that our shared goal of achieving the Sustainable Development Goals of the 2030 Agenda will not be met. That is why the Decade of Action is key to translating words into action to marshal the resources needed and ramp up the implementation of the 2030 Agenda.
“The international community, in particular the UN, must increase momentum and double efforts to ensure that development on the African continent, where the greatest number of least developed countries are located, is placed at the centre of international priorities through concrete actions reflecting that commitment. Only the increased involvement of the UN, whose leadership is more crucial than ever and the renewed commitment of all stakeholders will make it possible to provide the decisive impetus required to mobilize the resources needed to achieve the promises of the 2030 Agenda and support those countries already on the path to achieving the 17 Sustainable Development Goals.
“In that regard, it is fitting to recall that debt was already a major handicap that the pandemic has accentuated. As the African Development Bank has noted, nearly 50 million additional people could be at risk of falling into extreme poverty in Africa in 2020. Moreover, Africa’s losses resulting from the pandemic will reach several hundred billion dollars for the period from 2020 to 2021. Many countries could then be forced to borrow, further aggravating the debt burden.
“In view of the magnitude of the challenges to be met and the present and future multisectoral needs, Chad once again calls for the outright cancellation of the external debt of African countries so that they can successfully respond to the COVID-19 crisis and adequately commit to addressing the post- COVID-19 socioeconomic reconstruction on a firmer foundation.
“Excellencies,
“Ladies and Gentlemen,
“At the same time that the world is facing the coronavirus, terrorism continues to rage on the ground in Africa, particularly in the Lake Chad Basin and the Sahelo-Saharan region, while claiming innocent victims on a daily basis and seriously compromising the development efforts of countries in the region.
“Such was the case with the deadly 23 March attack perpetrated by Boko Haram against the Chadian defence and security forces in Boma in the Lac province. A vigorous response was launched by our forces, which led to clearing the islands of Lake Chad of Boko Haram terrorist elements.
“But we are under no illusions. The terrorist threat will not disappear overnight. We will continue to remain vigilant and engaged until security is finally restored in the affected areas through the eradication of the terrorist threat.
“In this context, we emphasize once again that the responsibility to combat terrorism in the Sahel and the Lake Chad regions is also international, as our struggle is part of the global efforts to ensure international peace and security.
“We therefore call once again on the international community for greater and sustained support for the Multinational Joint Task Force in the Lake Chad Basin and the G-5 Sahel joint force established by the countries of the region to combat Boko Haram and jihadist groups in the Sahel.
“If the situation in the Sahel is not improving despite the many initiatives and commitments by partners, it is because the fault lies primarily with the failure to fulfil promises made in support of G-5 Sahel joint force and the G-5 Sahel Priority Investment Programme.
“That is compounded by the low level of synergy among the various initiatives and forces present in the Sahel. We therefore believe that it is time to translate words into actions in the Sahel by honouring pledged contributions and marshalling additional resources to make the G-5 joint force fully operational and implement the development projects of the G-5 Sahel Priority Investment Programme.
“Our States have made considerable efforts of their own despite their modest resources. We have certainly benefited from the multifaceted support of bilateral and multilateral partners to whom we once again express our sincere gratitude. But given the magnitude of the challenges, continued and reliable international support is crucial.
“We take this opportunity to call once again on the Security Council to place the G-5 Sahel joint force under Chapter VII of the UN Charter in order to ensure its sustainable and predictable financing.
“Furthermore, we welcome the launch of the Coalition for the Sahel, based on the agreement among the G-5 Sahel countries and their partners to pool efforts and resources to combat terrorism.
“In that regard, it is important to continue working on strengthening the coherence of the goals and activities of all initiatives in support of the G-5 Sahel in order to respond more effectively to challenges and produce tangible results on the ground in terms of security and development.
“Excellencies,
“Ladies and Gentlemen,
“Concerning the issue of climate change, Chad — a Sahelian country subject to the harmful effects of this existential threat, which strongly affects the sectors that make up the foundation of its economy — remains committed to the implementation of the Paris Agreement on Climate Change.
“In that light, the urgent need to implement the measures adopted within the framework of financing the fight against climate change, particularly those aimed at marshalling substantial resources for developing countries, is no longer in doubt.
“Excellencies,
“Ladies and Gentlemen,
“At the international level, we welcome the ceasefire in Libya, declared simultaneously by the President of the Presidency Council of the Government of National Accord and the Speaker of the House of Representatives. Chad reiterates its call on the Security Council to shoulder all its responsibilities to end external interference. It once again urges all Libyan stakeholders to respect the ceasefire and to resolutely engage in a process of inclusive negotiations leading to true national reconciliation.
“With regard to the Sudan, Chad welcomes the signing of a peace agreement among Sudanese parties on 31 August in Juba thanks to the mediation efforts, in which Chad is a stakeholder, under the leadership of President Salva Kiir Mayardit of the Republic of South Sudan, whose personal involvement I commend.
“Chad calls on the other armed movements to join the process in order to achieve a comprehensive and lasting peace, which the Sudanese people greatly need.
“Concerning the tension surrounding the Great Renaissance Dam in Ethiopia, Chad calls on the brotherly Governments of Egypt, Ethiopia and the Sudan to continue to prioritize dialogue in order to reach a negotiated solution under the aegis of the African Union.
“With regard to the situation in Palestine, Chad welcomes the agreement reached between Israel and the United Arab Emirates, which provides, inter alia, for the suspension of the annexation of certain parts of the West Bank.
It also welcomes the agreement with the State of Bahrain. Chad reaffirms its commitment to the two-State solution within their pre-June 1967 borders, in accordance with the relevant Security Council resolutions and the 2002 Arab Peace Initiative.
“With regard to the embargo imposed on Cuba, Chad reiterates its call for its definitive lifting.
“Excellencies,
“Ladies and Gentlemen,
“The UN we need must meet the aspirations of all Member States. Africa must have its full place in that decision-making organ of the United Nations. Disputes over UN and Security Council reform seem interminable to us while challenges urgently require our attention.
“It is time for justice and equity to be restored for Africa. In that regard, Chad remains committed to the Common African Position articulated in the Ezulwini Consensus.
“I wish our work every success.
“Thank you for your kind attention.”